*453Opinion by
Mollison, J.
In accordance with oral stipulation of counsel that an item of 150 wood roosters appearing on the 13th sheet of the invoice is similar in all material respects to the merchandise the subject of Abstract 55996, the claim at 16% percent under paragraph 412, as modified, supra, was sustained. It was further stipulated that 520 pieces of brass candlesticks had been withdrawn from warehouse after the effective date of T. D. 52739. The claim at 15 percent under paragraph 339, as modified, supra, was, therefore, sustained as to said items.